UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2356


CAROLYN W. FORD; JOSEPH FORD, SR.; RANDY C. FORD,

                Plaintiffs - Appellants,

          v.

JAMES F. ROHR; WILLIAM S. DEMCHAK,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:14-cv-03158-RDB)


Submitted:   March 29, 2016                 Decided:   March 31, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Carolyn W. Ford, Joseph Ford, Sr., Randy C. Ford, Appellants Pro
Se.    Jessica Hepburn Sadler, John Darren Sadler, Daniel J.
Tobin, BALLARD SPAHR, LLP, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Carolyn       W.    Ford,    Joseph    Ford,    Sr.,        and   Randy     C.    Ford

(Appellants) appeal the district court’s order dismissing with

prejudice       their    civil    action    for    failure       to    properly       serve

Defendants, for lack of personal jurisdiction, and for failure

to state a claim upon which relief could be granted.                        On appeal,

we confine our review to the issues raised in the Appellants’

brief.     See 4th Cir. R. 34(b).                 Because Appellants’ informal

brief    does    not    challenge    any    aspect    of    the       district    court’s

disposition, Appellants have forfeited appellate review of the

court’s order.          Accordingly, although we grant leave to proceed

in forma pauperis, we affirm the district court’s judgment.                              We

dispense    with        oral     argument   because        the     facts    and       legal

contentions      are    adequately     presented     in     the       materials    before

this court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                            2